Title: 29th.
From: Adams, John Quincy
To: 


       This forenoon we had a Lecture from Mr. Wigglesworth, the Professor of Divinity, upon the Question, whether Some Persons, had not carried their Ideas of the Depravity of human Nature, too far? He appeared to reason very coolly, and without prejudice upon it. He supposed that although mankind, are greatly depraved; yet that the Scriptures, show, he is not so, absolutely in capable of doing any thing good. In the afternoon Mr. Cranch, and Dr. Tufts, stop’d here, on their Road to Lincoln.
      